Exhibit 10.29

AMENDMENT TO

EMPLOYMENT AGREEMENT

This Amendment (“Amendment”) to the Employment Agreement (the “Agreement”),
dated as of April 23, 2005, by and between Pradman P. Kaul (“Executive”) and
Hughes Communications, Inc, a Delaware corporation (the “Company,” together with
Executive, the “Parties”), dated as of December 23, 2010.

WHEREAS, the Parties entered into the Agreement that sets forth the terms and
conditions of the continued employment relationship of the Executive with the
Company; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined that it is in the best interests of the Company to increase the cash
severance amount payable to Executive under the Agreement upon certain severance
eligible terminations and to make certain amendments required to comply with or
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

NOW, THEREFORE, in consideration of the conditions and mutual covenants
contained herein, the Parties agree, effective as of December 23, 2010, as
follows:

FIRST: Section 4.4(a) is amended as follows:

 

  (a) Section 4.4(a)(ii) is amended in its entirety to read as follows: the
payment of a lump sum amount equal to three (3) times the sum of (x) and (y),
where (x) is the Executive’s annual Base Salary (as in effect as of the date of
termination) and (y) is 100% of Base Salary, which percentage of Base Salary
represents the Executive’s target bonus amount; and

 

  (b) Section 4.4(a)(iv) is amended in its entirety to read as follows:
notwithstanding any payment timing provision in this Section 4.4 to the
contrary, the payment on the last day of the month following each month for
which the Executive is eligible to elect COBRA continuation coverage, has
elected COBRA continuation coverage and has fully paid the COBRA premium for
such month, a cash amount equal to 1.5 times the COBRA premium for such month
paid by the Executive; and

 

  (c)

The clause “on the 60th day following Executive’s termination” shall be added at
the end of the sentence that reads “All payments pursuant to this Section 4.4(a)
shall be made in a lump sum” and

 

  (d) The second to last clause of Section 4.4(a), beginning “PROVIDED,
HOWEVER,” shall be deleted in its entirety.

SECOND: A new Section 4.11 is added to the Agreement, as follows:

 

  4.11

Section 280G. (a) If any payment or benefit the Executive would receive under
this Agreement, when combined with any other payment or benefit the Executive



--------------------------------------------------------------------------------

 

receives (“Payment”), would (A) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (B) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be either (1) the full amount of such Payment or (2) such
lesser amount (with cash payments being reduced before stock option
compensation) as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax, results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. For these purposes, the amount of
federal and state income taxes payable with respect to the foregoing shall be
calculated at the maximum marginal income tax rate for each year in which the
foregoing shall be paid to the Executive (based upon the rate in effect for such
year as set forth in the Code at the time of termination of the Executive’s
employment).

 

  (b) All determinations required to be made under this Section 4.11(b),
including whether and to what extent the Payments shall be reduced and the
assumptions to be utilized in arriving at such determination, shall be made by
the nationally recognized certified public accounting firm used by the Company
immediately prior to the effective date of the Change in Control or, if such
firm declines to serve, such other nationally recognized certified public
accounting firm as may be designated by the Company (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to Executive
and the Company at such time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon Executive and the
Company. For purposes of making the calculations required by this
Section 4.11(b), the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.

THIRD: The following amendments to the Agreement are adopted in respect of Code
Section 409A:

 

  (a)

A sentence shall be added at the end of Section 2.1(b), which reads: “In no
event will Executive’s annual bonus be paid later than March 15th of the
calendar year following the calendar year to which such annual bonus relates.”

 

  (b)

Section 4.7 shall be revised in its entirety to read: “As a condition to
receiving any payments set forth in Section 4.2 through 4.5, the Executive (or
his executor) shall be required to execute and not revoke a waiver and release
of claims in favor of the Company and its Affiliates, in the form attached
hereto as EXHIBIT B, no later than the 60th day following Executive’s
termination, and, to the extent reasonably necessary, for a 180-day period
following such employment termination, shall make himself reasonably available
to provide transition services and consultation to the Company, subject to his
other business and personal commitments; PROVIDED, HOWEVER, that the level of
such services



--------------------------------------------------------------------------------

 

and consultation does not exceed 20 percent of the level of the average level
services Executive provided to the Company and its Affiliates in the 36-month
period preceding such termination so as not to lose the presumption that such
termination constitutes a “separation from service” under Section 409A of the
Code and Treasury Regulation 1.409A-1(h).”

 

  (c) A new Section 7.15 is added, which reads as follows: “This Agreement and
the payments hereunder are intended to be exempt from or to satisfy the
requirements of Section 409A of the Code, including published guidance and
regulations interpreting such Section, and should be interpreted accordingly. In
particular, and without limiting the preceding sentence, if the Company
determines Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code and determined in accordance with Treas.
Reg. § 1.409A-1(i) and the Company’s specified employee identification policy,
if any, in effect on the date of Executive’s termination) as of date of
Executive’s termination, then any payment under this Agreement that is treated
as deferred compensation payable on account of Executive’s separation from
service under Section 409A of the Code shall be accumulated and paid on the date
that is six months after the date of separation from service (or Executive’s
death, if occurring earlier) (without interest or earnings). Further, any
reference to “termination of employment” shall mean, where applicable, a
“separation from service” as set forth under Section 409A of the Code and Final
Treasury Regulation § 1.409A-1(h). In no event may Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement or otherwise which constitutes a “deferral of compensation” within the
meaning of Code Section 409A. To the extent that any reimbursements made
pursuant to this Agreement are taxable to Executive, any such reimbursement
payment due to Executive shall be paid to Executive as promptly as practicable,
and in no event later than the last day of the calendar year following the
calendar year in which the expense was incurred. The reimbursements made
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that
Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year. In
the event that any provision of this Agreement is inconsistent with Code
Section 409A or such guidance, then the applicable provisions of Code
Section 409A shall supersede such inconsistent provision. In accordance with the
foregoing, Executive shall not have a legally binding right to any distribution
made to Executive in error. Notwithstanding the foregoing, in no event will any
of the Company, its Affiliates or their respective officers, directors,
employees, or agents have any liability for failure of the Agreement to satisfy
Code Section 409A and none of the foregoing guarantees that the Agreement
complies with Code Section 409A.”

FOURTH: Section 5.2 is amended as follows: the clause “The Executive agrees
that, during his employment with the Company and for one (1) year thereafter”
shall be replaced with “The Executive agrees that, during his employment with
the Company and for three (3) years



--------------------------------------------------------------------------------

thereafter or such lesser period of time for which payments are actually made
pursuant to Section 4.4(a)”

FIFTH: Except as expressly modified by this Amendment, all other terms and
provisions of the Agreement shall remain in full force and effect and are hereby
ratified in all respects.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Agreement has been executed by the
Parties as of the date first set forth above.

 

HUGHES COMMUNICATIONS, INC.      EXECUTIVE:

By:

 

/s/ Dean A. Manson

    

/s/ Pradman Kaul

 

Name: Dean A. Manson

Title: SVP, General Counsel

            and Secretary

     Name: Pradman Kaul



--------------------------------------------------------------------------------

Annex A

SCHEDULE IDENTIFYING MATERIAL DIFFERENCES BETWEEN

AMENDMENTS TO EMPLOYMENT AGREEMENTS,

DATED AS OF DECEMBER 23, 2010,

BETWEEN HUGHES COMMUNICATIONS, INC. AND

THE INDIVIDUALS LISTED BELOW

 

     Multiplier for
Severance Amount      Percentage of Base
Salary for Target
Bonus Amount      Time Period for Non-
Competition
Agreement  

T. Paul Gaske

     2x         70%         2 years  

Bahram Pourmand

     1.5x         60%         18 months   

Adrian Morris

     1.5x         60%         18 months   

Grant Barber

     1.5x         60%         18 months   